Broyles, O. J.
1. The court properly charged the law of circumstantial evidence.
2. The defendant was charged with the violation of a rule and regulation of the State veterinarian approved by the commissioner'of agriculture, to wit, Regulation 16, paragraph 3 of Bulletin 14, Series A, which prohibited the sale of hogs exposed to, or infected with, hog cholera. The *268defendant’s main contention,' supported by his statement and by the testimony of witnesses, was that he did not know that the hogs sold by him were infected with, or had been exposed to, hog cholera. It was therefore reversible error for the court, even in the absence of a timely and appropriate written request, to fail to submit to the jury this contention of the defendant, with instructions that if they found this contention to be true the defendant should be acquitted.
Decided October 10, 1919.
Accusation of misd ueanor; from city court of Dublin—Judge Flynt. May 19, 191,/.
George H. Oar swell, J. 8. Adams, for plaintiff in error.
T. E. Hightower, solicitor, contra.

Judgment reversed.


Luke-and Bloodworth, JJ., concur.